Citation Nr: 0126164	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  93-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative changes of the lumbosacral spine with 
L4-L5 disc space narrowing, claimed as residuals of a low 
back injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran had active duty with the United States Navy from 
March 1972 to January 1974.  He also served in the Naval 
Reserve from October 1971 to March 1972 and from January 1974 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 1995 and February 1997, the Board remanded this 
claim for further development.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and his representative were notified of the 
information and evidence needed to substantiate this claim.  
The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of this appeal, and 
the veteran was afforded a medical examination that addressed 
the etiology of the low back disorder.  

2.  The preponderance of the competent, credible and 
probative evidence shows that the veteran did not have a 
chronic low back disorder during active duty and that the 
current low back disorder is of post-service onset and is not 
otherwise related to active service, including the symptoms 
of low back pain during active duty.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that when he 
underwent an enlistment examination on January 11, 1972, he 
reported that he had had recurrent back pain, which he 
described as "spring and fall, back pains."  He also 
indicated that he had a spinal tap when he was a small boy, 
but that he did not know the reason for the procedure.  The 
examining physician indicated that no defects were found.  

The veteran was treated on three occasions in October 1972 
for complaints of back pain.  On October 16, he reported that 
he had bent over a car and felt a sharp pain in the lower 
back.  He was noted to walk slowly and express pain while 
moving.  The pain was in the center at about L4 or L5.  There 
was increased pain when he tried to lift his legs from a 
supine position.  The impression was muscle strain of the 
lower back.  Bed rest was prescribed.  

On October 17, the veteran received follow-up treatment and 
indicated that his low back was still painful.  On 
examination there was pain on bending forward.  Deep tendon 
reflexes were equal bilaterally, and there was no pain on 
straight leg raising.  The impression was low back pain.  The 
disposition was bed rest with no duty for seventy-two hours.

On October 20, the veteran reported that his back felt much 
better and that he would like to return to work.  Physical 
examination of the back revealed no pain on percussion, full 
range of motion of the back, and bilaterally equal deep 
tendon reflexes.  There was no pain on straight leg raising.  
The impression was low back syndrome.  The disposition was 
that he could engage in activities as tolerated.  On November 
22, 1972, the veteran reported that his back pain from 
October had much improved and that he did not currently have 
back pain.  The disposition was that he could not do heavy 
lifting for two months.

The veteran was treated again on three occasions in February 
1973 for complaints of back pain.  On February 5, he reported 
that he experienced pain in his right low back while working 
in an auto hobby shop.  Physical examination revealed no 
spinal or costovertebral angle tenderness to percussion.  
There was mild right low lumbar pain on bending, absent knee 
jerks, and ankle jerks that were present with recruitment.  
There was no pain on straight leg raising.  The impression 
was low back pain.  The disposition included no lifting.

On February 9, the veteran reported that his back pain was 
worse with any attempt to move and that pain radiated into 
the right leg.  He said that his pain was constant, steady, 
and sharp on movement.  He also indicated that he had pain 
during bowel movements and urination.  Examination revealed 
mild pain on percussion of the L5 area.  Knee jerks were 
depressed bilaterally, and ankle jerks were equal and active 
bilaterally.  There was pain on straight leg raising 
bilaterally.  The impression was low back pain.  The 
disposition was strict bed rest for ninety-six hours.  

On February 13, the veteran reported that his back was much 
better, but that he still had some pain in the back.  
Physical examination revealed no pain on percussion of the 
spine.  The deep tendon reflexes were equal bilaterally, the 
knee jerks were depressed, and the ankle jerks were normal.  
There was no pain on straight leg raising and no radicular 
pain.  The impression was low back pain.  The disposition was 
no duty and bed rest for twenty-four hours.

Service medical records reflect no additional complaints or 
findings of low back problems during active service.  On the 
December 1973 separation examination, the veteran's spine and 
other musculoskeletal system were found to be normal and a 
three-fourths inch scar in the mid-back area was noted.  At 
the time of a March 1976 Naval Reserve physical examination, 
the veteran denied having or having had any recurrent back 
pain.  His spine and other musculoskeletal system were normal 
on clinical evaluation and a three-fourth inch scar in the 
mid-back area was noted.

The veteran filed an initial claim for VA disability benefits 
in 1992, citing a back injury in late 1972 or early 1973, 
with private medial treatment in May 1984 at the Midland 
Memorial Hospital.  

A statement and medical records received in 1996 from W. 
McGavran, M.D., a neurological surgeon, reflect that the 
veteran was first seen on May 18, 1983, for back and left leg 
pain.  He stated that he hurt his back in 1973 during service 
while lifting some heavy washing machines and that since then 
he had had infrequent episodes of aching low back pain with 
some radiation into the left hip, which usually resolved with 
rest and physical therapy.  He said that three or four weeks 
earlier he noted the insidious onset of aching back pain with 
radiation into the left hip, thigh, and groin area, only 
partially relieved by bedrest and heat.  He denied any 
previous history of arthritic disease.  Examination revealed 
scoliosis due to muscle spasm in the lumbar area and a left 
leg limp.  Deep tendon reflexes were present and motor and 
sensory testing was normal.  Bilateral straight leg raising 
caused back and left hip pain.  X-rays of the lumbar spine 
were unremarkable.  The clinical impression was probable soft 
lumbar disc disease with left lower extremity radiculopathy, 
unrelieved with adequate conservative therapy.  The veteran 
was scheduled to be admitted to a hospital on May 22, 1983, 
for a diagnostic myelography.  

The veteran was hospitalized at Midland County Hospital 
District from May 22 to May 27, 1983.  Dr. McGavran was the 
attending physician.  The admitting diagnosis was possible 
lumbar disc disease.  On admission, it was noted that the 
veteran injured his back while lifting heavy equipment in the 
Navy and that since then he had had infrequent episodes of 
aching low back pain with occasional radiation into the left 
hip, which usually resolved with bed rest, physical therapy 
and chiropractic therapy.  The impression from the admitting 
physical examination was recurrent back and left lower 
extremity radicular pain, rule out discogenic disease.  A 
lumbar myelogram revealed an equivocal extradural defect at 
L3-L4 on the left.  A digital subtraction angiography of the 
epidural venous plexus was equivocal for compression of the 
epidural veins at the L3-L4 level.  In the discharge summary, 
it was noted that the veteran had a ten-year history of 
recurrent low back pain and a three-week history of increased 
low back pain with radiation into the left leg.  The 
discharge diagnosis was chronic lumbar and left leg pain of 
an unknown etiology.

The veteran received follow-up treatment with Dr. McGavran 
from June to July 1983.  By July, his radiculopathy was 
almost totally gone and his back pain was limited to a mild 
stiffness.  His situation had improved with physical therapy, 
and he was back to his avocation of carpentry in his shop at 
home.

In a July 1992 letter, the RO asked the veteran to submit 
evidence of post-service treatment for his low back disorder 
and offered to assist him in obtaining private treatment 
records.  In response, the veteran submitted a form 
authorizing the release of records from Dr. Bartha.  
Statements from Dr. Bartha were subsequently submitted.

The veteran was afforded a VA general medical examination in 
August 1992.  He reported that he strained his low back in 
1972 during active duty while moving a washing machine and 
that he recovered from that injury.  He indicated that he 
strained his back again in 1984 or 1985 at home and had 
another flare-up a year later.  There was no history of any 
back surgeries.  He said that he took muscle relaxants and 
various medications for pain.  He complained of severe pain 
and a burning sensation in the right posterior leg down 
through the right third, fourth and fifth toes.  Forward 
flexion of the lumbar spine was normal.  X-rays of the 
lumbosacral spine revealed spurring of the vertebral bodies 
and that the L4-L5 disc space was mildly narrowed.  The 
radiographic impression was mild degenerative changes in the 
spine.  The clinical diagnosis was a lumbar spine injury.  

The veteran underwent a magnetic resonating imaging (MRI) 
scan of the lumbar spine in October 1992 at the Memorial 
Hospital and Medical Center in Midland, Texas.  The MRI scan 
showed a large central-right lateral L4-L5 herniated nucleus 
pulposus and minimal L5-S1 disc protrusion without evidence 
of stenosis.
 
Records from the Texas Back Institute reflect the veteran was 
seen in November 1992.  He reported that when he was twenty-
two or twenty-three years old, he had some low back pain 
after lifting a heavy washer and dryer, with full recovery 
after three days of bed rest.  He said that in 1983 he 
developed severe low back pain after lifting something heavy, 
resulting in hospitalization for a week followed by six weeks 
of bedrest.  He noted that he then returned to work without 
any problems until 1985 or 1986, when he had severe right leg 
pain with some back pain for which he treated himself.  
Reportedly, he then did well.  He stated that he had only 
minor, intermittent aches and pains until the past summer.  
He said that in July 1992 he began to have pain in his back 
that radiated down his right leg to the ankle, only when 
sitting, and noted that the most recent attack lasted about 
eight weeks.  He reported that he had been relatively pain 
free since then, except for awakening with a "catch" in his 
back.  It was noted that October 1992 X-rays revealed five 
non-rib articulated lumbar vertebrae, marked disc space 
narrowing at L4-L5 and L5-S1, and isolated vertical striation 
in the L4-L5 intervertebral disc.  It was also indicated the 
October 1992 MRI scan showed Schmorl's nodes at L4-L5 
anteriorly and posteriorly, an apparent prolapsed 
intervertebral disc at L4-L5, and a sequestered disc 
herniation on the right at L4-L5.  Following a physical 
examination the impression was asymptomatic, sequestered disc 
herniation at L4-L5 to the right.  

The veteran stated in his November 1992 notice of 
disagreement that the October 1992 MRI scan proved that he 
had had a back injury during active duty.

In a December 1992 statement of the case, which was sent to 
the veteran and his representative, the RO informed the 
veteran of the bases for the denial of service connection for 
a low back disorder.

In a January 1993 statement, G. Bartha, M.D., said that he 
had treated the veteran since 1984 for low back pain.  Dr. 
Bartha indicated that the veteran had daily low back pain 
with some radiation down the leg and, at times, severe bouts 
of pain and spasm, causing him to stay in bed for several 
days.

In January 1995, the Board remanded the claim for further 
development, to include obtaining private medical records.

The RO wrote to the veteran in June 1995 and requested that 
he authorize the release of the records of Dr. Bartha and the 
Midland Memorial Hospital.  The RO also informed the veteran 
that he could submit any evidence linking his current 
disabilities to active service or other evidence showing a 
disability in proximity to service.  In response, the veteran 
submitting a form authorizing the release of records from Dr. 
Bartha, Dr. McGavran, the Midland Memorial Hospital and the 
Texas Back Institute.  The cited records are in the file.   

In a January 1996 letter, Dr. Bartha noted that the veteran 
continued to have pain in the lower spine, which at times was 
so severe that it required the use of narcotics and muscle 
relaxants.  Dr. Bartha also indicated that he had not 
examined the veteran since 1992.

In a March 1996 supplemental statement of the case, copies of 
which were sent to the veteran and his representative, it was 
noted that the May 1983 hospitalization records from Midland 
County Hospital District, records from Dr. McGavran and the 
Texas Back Institute, and statements from Dr. Bartha had been 
submitted.  

In an April 1996 statement the veteran reported that during 
service, about a day or so after having moved a washing 
machine and dryer, he went to the base infirmary, and after 
explaining how he hurt his back and that it hurt all the 
time, he was sent home for a week and was bedridden.  He 
could not remember the names of any service members who could 
verify his story but in light of what happened he believed 
that his back disability occurred in service.  

In February 1997, the Board remanded the claim for further 
development, to include VA examinations.

The RO asked the veteran in a February 1997 letter to 
identify all pre-and post-service treatment for a low back 
disorder and to authorize the release of such records or, in 
the alternative, to submit the records to VA.  In response, 
the veteran authorized the release of records of Dr. Mohr, 
Dr. McGavran, Midland Memorial Hospital and the Texas Back 
Institute.  The RO then attempted to obtain records from Dr. 
Mohr; in April 1997, Dr. Mohr indicated that he was unable to 
locate the veteran's medical records.  The RO did obtain a 
copy of the report of the October 1992 lumbar spine MRI scan 
at the Memorial Hospital and Medical Center in Midland, 
Texas.

In a VA Form 21-4142 (authorization and consent to release 
information to the Department of Veterans Affairs (VA)), 
submitted in March 1997 to authorize the release of records 
from the Midland Memorial Hospital and Texas Back Institute, 
the veteran said that he remembered telling the doctor who 
performed the enlistment examination that he had some minor 
back pain.  He said that the doctor suggested that such back 
pain was "spring and fall" in nature.  He stated that he 
did not know why it was noted in the report of medical 
history that he had a spinal tap when he was a boy.  He 
indicated that the only doctor he saw when he was a boy was 
J. Foster, M.D., and that he did not recall having back pain 
when that doctor treated him.

The veteran underwent a VA orthopedic examination in August 
2000.  The examiner noted that the medical records had been 
reviewed in detail.  The examiner indicated that the veteran 
had low back pain in service and that he claimed that he 
started having back pain with muscle spasms a few days after 
carrying washing machines and dryers.  The examiner noted 
that he was treated with analgesics and muscle relaxants and 
that his back then felt better.  The examiner reported that 
the veteran did not recall any specific evidence of trauma to 
his back except for remembering that he was carrying or 
pushing washing machines before he started having back pain.  
The examiner noted that he was treated five or six times in 
service for back pain and that at the time of separation his 
spine was normal.  

The examiner noted that the veteran claimed that he continued 
to have recurrent back pain.  His current complaints were low 
back pain and radiation to the right leg.  He reported that 
he had a burning sensation and paresthesia in the posterior 
aspect of the right thigh and that pain sometimes went 
towards the lateral aspect of the right ankle.  He denied 
having any pain in the left leg.  There were no complaints of 
weakness or of bladder or bowel difficulties.  He reported 
that he had some stiffness, fatigability and lack of 
endurance during exacerbations of back pain.  He said that he 
had moderately severe flare-ups of back pain every few 
months, which were resolved after a few days of 
symptomatology.  The examiner noted that there was no history 
of any specific trauma, but that the veteran believed that 
his back pain began after carrying washers and dryers during 
active duty.

Physical examination revealed no evidence of any postural 
abnormalities or any fixed deformities.  There was no 
tenderness in the back.  All paraspinal muscles were of 
normal shape, bulk and contour, with no evidence of atrophy, 
weakness or muscle spasm.  Range of motion testing revealed 
that forward flexion was limited to 70 degrees and that 
extension was limited to 20 degrees.  The movements of the 
lumbar spine were pain-free except for flexion, which was 
limited to 70 degrees because of pain and lack of endurance.  
X-rays of the lumbar spine showed a moderate degree of 
degenerative disc disease at L3-L4 and L4-L5, with narrowing 
of the disc space and marginal spurring of the lumbar spine 
consistent with degenerative disc disease.  There was no 
evidence of any scoliosis or other bone pathology.  It was 
noted that a 1992 MRI scan of the lumbar spine revealed disc 
herniation at L4-L5.  The diagnosis was chronic low back pain 
due to degenerative disc disease at L3-L4 and L4-L5.  

The examiner noted that the veteran had had low back pain for 
a number of years, which was considered a lingering problem.  
The examiner indicated that the veteran claimed that he first 
had back pain during service after lifting or pushing washing 
machines and dryers, but that that there was no objective 
history of any specific trauma to his back during active 
duty.  The examiner noted that while there was a slight 
possibility that his current back disorder began during 
active duty, there was no objective evidence to support a 
conclusion relating his current back disorder to active duty.  
The examiner opined that it was less likely (than not) that 
the degenerative disc disease and chronic low back condition 
was related to the back pain during active duty.

The veteran was also afforded a VA neurological examination 
in August 2000.  The examiner noted that the medical records 
had been reviewed in detail.  He reported the same history 
and complaints as noted during the August 2000 VA orthopedic 
examination.

Physical examination revealed evidence of paresthesia in L5-
S1 nerve root part of the sciatic nerve on the right side.  
There was a normal neurological examination on the left side.  
The motor strength of the extensor hallucis longus to the big 
toe of the right foot was weak, with strength of 3/5.  The 
motor strength of all other muscle groups in the lower 
extremities was normal and 5/5.  Deep tendon reflexes at the 
knee levels and at the ankle levels were 1+ bilaterally.  
There was no evidence of any pathological reflexes in the 
extremities.  The diagnosis was a mild degree of right L5-S1 
nerve root radiculopathy in the right sciatic nerve.  The 
examiner indicated that the herniated disc at L4-L5 caused 
the radicular symptoms in the right lower extremity.

In a February 2001 supplemental statement of the case, copies 
of which were sent to the veteran and his representative, it 
was noted that the October 1992 radiology report from the 
Memorial Hospital and Medical Center at Midland, Texas, 
pertaining to the MRI scan had been submitted, but that Dr. 
Mohr was unable to locate the veteran's medical records.

In a March 2001 VA Form 646 (statement of accredited 
representative in appealed case), the representative noted 
that the August 2000 VA orthopedic examiner indicated that 
there was a slight possibility that the current low back 
disorder began during active duty.

The veteran's spouse indicated in an April 2001 statement 
that she had known the veteran since 1968, had married him in 
1970, and lived with him while he was stationed in San Juan, 
Puerto Rico, and that she remembered his in-service injury. 
She recalled that he was given time off from work after the 
injury and was bedridden for several days.  She said that 
before the injury, he had never had a problem with his back.  

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

However, evidence that is simply information recorded by a 
medical examiner and that is not enhanced by any additional 
medical comment by that examiner is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Furthermore, a medical opinion that apparently relies on a 
history given by the veteran can be of limited probative 
value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. 
§ 5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).  See 
also 38 C.F.R. § 3.102 (2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

The Board has reviewed the facts of this case in light of the 
new legislation and regulations.  As explained below, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him and his 
representative of the information and evidence necessary to 
substantiate his claim and of the efforts to assist him.  
Thus, although the RO did not have the benefit of the 
explicit provisions of the new regulations, VA's duties have 
been fulfilled.  Consequently, the case need not be referred 
to the veteran or his representative for further argument as 
the Board's consideration of the new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 1992).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001);  66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R § 3.159 (b)).  When VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant.  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159 (b)).  
Through letters, the December 1992 statement of the case, and 
the supplemental statements of the case, the RO informed the 
veteran of (1) the information and medical and lay evidence 
that that was necessary to substantiate his claim, and (2) 
his responsibilities for providing that information and 
medical and lay evidence.  Copies of the above-mentioned 
documents were sent to the representative.  Therefore, the 
veteran and his representative have been notified of the 
information and evidence needed to substantiate this claim.  
Id.

In a claim for disability compensation, VA will make efforts 
to obtain the claimant's service medical records, if relevant 
to the claim; other relevant records pertaining to the 
claimant's active military, naval or air service that are 
held or maintained by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; and any other relevant records 
held by any Federal department or agency.  66 Fed. Reg. at 
45,630-31 (to be codified as amended at 38 C.F.R § 3.159).  
The appellant's service medical records and copies of the VA 
examination reports are in the file.  There are no other VA 
medical records to be obtained because he had not indicated 
that he had received any treatment at a VA facility.  
Accordingly, VA has fulfilled its duty to assist in obtaining 
relevant records from a Federal department or agency.  Id.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  Id.  The RO obtained 
the May 1983 hospitalization records from Midland County 
Hospital District, the report of the October 1992 MRI scan 
done at the Memorial Hospital and Medical Center, records 
from Dr. McGavran and the Texas Back Institute, and 
statements from Dr. Bartha.  The RO was unable to obtain 
records from Dr. Mohr because he was unable to locate his 
records.  The veteran and his representative were informed in 
the March 1996 and February 2001 supplemental statements of 
the case of the records that were obtained and of the efforts 
to obtain the records of Dr. Mohr.  Also, the veteran did not 
indicate that Dr. Foster, his boyhood physician, treated any 
back symptomatology.  Therefore, VA did not have to attempt 
to obtain any records from Dr. Foster.  In light of the 
above, VA has fulfilled its duty to assist in obtaining 
relevant records from non-Federal government sources and has 
properly notified the appellant and his representative of the 
efforts to obtain such records.  Id.

The veteran has been afforded VA examinations, and the April 
2001 VA orthopedic examination addressed the question of any 
relationship between his disability and service.  For that 
reason, VA has satisfied its duty to assist by providing 
medical examinations and obtaining a medical opinion.  66 
Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R § 
3.159(c)(4)).

Furthermore, the RO complied with the directives of the two 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the service medical records do not reflect that the 
veteran injured his low back from moving washing machines or 
dryers, they show that in October 1972 he complained of back 
pain after he bent over a car and in February 1973 he 
reported experiencing low back pain while working in an auto 
hobby shop.  Consistent with his contentions, the records 
show that he was given bed rest and thereafter was able to 
return to work.  At the time of his February 1973 back 
complaints, he was also given bed rest.  The service medical 
records reflect no further complaints or findings of low back 
problems and on the December 1973 separation examination, the 
veteran's spine and musculoskeletal system were found to be 
normal.  Although the veteran has reported that he had 
intermittent low back pain since his in-service injury and 
has alleged continuity of symptomatology, a March 1976 
examination for the Naval Reserve revealed a normal spine and 
other musculoskeletal system and at that time he denied 
having or having had recurrent back pain.  In any event, his 
assertions about his symptoms in service are not competent 
evidence of a chronic low back disorder in service.  See 
Savage, 10 Vet. App. at 495; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159(a)).  In light of the 
above, the evidence does not show a chronic low back disorder 
during active duty.  See 38 C.F.R. § 3.303(b).  

In May 1983 the veteran told Dr. McGavran that he had had 
infrequent episodes of aching low back pain with some 
radiation into the left hip, which usually resolved with rest 
and physical therapy.  In the subsequent discharge summary 
from the May 1983 hospitalization, the veteran was noted to 
have a 10-year history of recurrent low back pain.  Although 
Dr. McGavran's May 1983 statement and the May 1983 
hospitalization records reflect that the veteran reported a 
history of prior physical therapy and chiropractic therapy, 
he has not submitted any medical records of post-service 
treatment prior to 1983 and has not identified any medical 
professionals who provided such treatment.  Also, at the 
August 1992 VA general medical examination, the veteran did 
not report that he had any flare-ups of back pain between his 
in-service injury in the early 1970s and the later episodes 
in the mid-1980s.  In November 1992, when he was seen at the 
Texas Back Institute, he said  that he had fully recovered 
from the in-service injury and did not have another episode 
of low back pain until 1983.  While he is not competent to 
establish that his back was actually normal between service 
separation and 1983, he is competent to state whether his 
back hurt.  Thus, the veteran has not been entirely 
consistent in his accounts of his back condition, although 
the evidence certainly shows that he had no more than 
intermittent or recurrent back pain after service, apparently 
subsequent to the 1976 reserve examination, at which he 
denied such a history and his spine was found to be normal.  
Additionally, no private medical professional has related the 
current low back disorder to active duty.  Rather, the 
private medical records merely contain a report of the 
veteran's symptomatology.  See LeShore, 8 Vet. App. at 409.  

The August 1992 VA general medical examiner made a diagnosis 
of "lumbar spine injury."  However, this was not a special 
examination and the report contains no orthopedic findings 
regarding the lumbar spine other than X-rays and range of 
flexion.  Additionally, the examiner did not review the 
claims file and did not attribute the "injury" to any 
particular trauma, either during or after service.  On the 
other hand, the August 2000 VA orthopedic examiner reviewed 
the entire claims folder, which includes the service and 
post-service medical records, and performed a thorough 
orthopedic examination.  Thus, the Board gives more weight to 
the August 2000 VA orthopedic examiner's opinion than to any 
opinion of the August 1992 VA general medical examiner.

The orthopedic examiner noted the veteran's report of having 
experienced back pain after moving washers and dryers, and 
after a review of the service medical records, indicated that 
there was no objective evidence of any specific trauma to the 
back during active duty.  The examiner ultimately concluded 
that although there was a "slight possibility" that the 
starting point of the back disability might have been in 
service, there was no objective evidence of this and that it 
was "less likely" that the current disorder was related to 
the in-service back pain.  Although the representative has 
argued that service connection is warranted because of the 
"slight possibility" mentioned by the examiner, it is clear 
that the weight of the opinion is against the claim.  

Additionally, the veteran has asserted that based on the of 
the October 1992 MRI scan and the severity of the in-service 
symptomatology, his current low back disorder is related to 
active duty.  However, the veteran's contention is not 
probative on whether his current disorder is related to 
active duty because he is not competent to render such an 
opinion.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)); see also Espiritu, 2 Vet. 
App. at 494-95.  Also, it is neither claimed nor shown that 
the current back disability is in any way related to the 
veteran's post-active duty reserve service. 

In sum, the preponderance of the competent, credible and 
probative evidence shows that the veteran did not have a 
chronic low back disorder during active duty and that the 
current low back disorder is of post-service onset and not 
otherwise related to service.  For these reasons, the claim 
must be denied.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2001).


ORDER

Service connection for a low back disorder, to include 
degenerative changes of the lumbosacral spine with L4-L5 disc 
space narrowing, claimed as residuals of a low back injury, 
is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

